DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 14, 16, 18-20 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the microtome of claim 1 including “wherein said pulsed gas flow begins approximately simultaneously when the tissue sample initially contacts the knife for slicing”.

A review of the closest prior art supports the above as explained in the following reference(s); Schmitt (U.S. Patent No. 2009/0181457), Ito (U.S. Patent Pub. No. 2007/0204734) and Stadtmuller (U.S. Patent Pub. No. 2015/0047482).
Schmitt teaches an apparatus (1) for slicing a tissue section from a sample, comprising a microtome comprising a sample holder (6) adapted for linear motion, a knife holder (11) and knife (9) held by the knife holder opposite the sample holder, such that when the sample holder is moved linearly, a sample held by the sample holder is sliced by the knife to form a tissue section; a nozzle device (10)  utilizing a pneumatic source (23) (Paragraph 0019) positioned relative to the knife so as to provide a gas flow (Figure 5; Paragraph 0019, 0023, 0036; Examiner notes the fan 23 provides the positive/negative air stream and the paragraph also notes the fan may also be a compressor thereby reading upon the “pneumatic” portion of the claim). Schmitt does not teach the pneumatic source is positioned so as to provide gas flow across the tissue section to be sliced by the knife from a tissue sample, wherein said gas flow reduces or prevents deformation of the tissue section as the tissue section is cut; wherein said 

Ito teaches a microtome including an air source (61, 62, 65) is positioned so as to provide gas flow to the tissue section (B) to be sliced by the knife from a tissue sample, wherein said gas flow (A3) reduces or prevents deformation of the tissue section as the tissue section is cut (B1)(Figure 5; Paragraphs 0092-0094 and 0116)( Paragraph 0116 specifically provides it is the cool air A3 which prevents deformation of the sliced piece B1 but does not provide the timing function in relation to the cutting of the sample); and a tissue collector (14, 40, 45, and 50) adapted to collect the tissue section at its trailing edge (Figure 1, Paragraphs 0054 and 0066-0067).

Stadtmuller teaches it is old and well known in the art of cutting tools utilizing air flow to incorporate a gas flow (10) which stabilizes and/or forms the work piece which has been sliced to a desired form, wherein the gas flow is pulse-like and/or continuous (Paragraph 0030; Figure 3).
However, neither Schmitt, Ito nor Stadtmuller provide evidence of a pulsed gas flow begins approximately simultaneously when the tissue sample initially contacts the knife for slicing.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD CROSBY JR/   03/18/2021
Examiner, Art Unit 3724

/STEPHEN CHOI/Primary Examiner, Art Unit 3724